310 F.3d 785
The OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF CYBERGENICS CORPORATION, on Behalf of Cybergenics Corporation, Debtor in Possession, Appellantv.*Kathleen CHINERY, Executrix of the Estate of Scott Chinery; L&S Research Corporation; Lincolnshire Management, Inc.; Lincolnshire Equity Fund, L.P.
No. 01-3805.
United States Court of Appeals, Third Circuit.
Argued July 15, 2002.
Opinion Filed September 20, 2002.
Filed: November 18, 2002.

On Appeal from the United States District Court for the District of New Jersey, District Court Judge: The Honorable Garrett E. Brown, Jr., (D.C. Civil No. 98-CV-03109).
Before SCIRICA, ALITO, and FUENTES, Circuit Judges.
Present: BECKER, Chief Judge, SLOVITER, SCIRICA, ALITO, ROTH, McKEE, RENDELL, BARRY, AMBRO, FUENTES, and SMITH, Circuit Judges.
ORDER
BECKER, Chief Judge.


1
A majority of the active judges, who are not recused, having voted for rehearing en banc in the above appeal, it is ORDERED that the Clerk of this Court vacate the opinion and judgment filed September 20, 2002, and list the above for rehearing en banc at the convenience of the Court. Judges Alito and Fuentes would allow the panel opinion to stand pending en banc review.



Notes:


*
 Amended per order dated 11/19/01 Amended per order dated 3/21/02